Citation Nr: 1815492	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-15 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia
`

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or being housebound. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the record, the Board finds that remand is necessary to ensure due process is followed and there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.

The Veteran has not yet been afforded a VA examination regarding her claim for service connection for an acquired psychiatric disability.  In relevant part, the record shows evidence of a current diagnosis for a psychiatric disability and in-service treatment for anxiety and depression.  See June 2011 VA Medical Center records and Service Treatment Records.  The Board finds that such evidence is more than sufficient to meet the threshold requirements for affording the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Therefore, this claim must be remanded for a VA examination and medical opinion.

The Veteran's claim for SMP is inextricably intertwined with the issue of service connection for an acquired psychiatric disability.  In relevant part, a subsequent grant of service connection could affect the Veteran's eligibility for SMP.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, this claim must be remanded as well.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding records of pertinent medical treatment from VA or private health care providers, to include specifically VA medical center records dated on or after March 2012.  With the Veteran's assistance, if needed, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and her representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the requested development has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of her acquired psychiatric disability.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a)  Based upon the examination results and review of the record, the examiner should identify the existence of any acquired psychiatric disabilities present during the course of the claim.  

b)  Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that any diagnosed acquired psychiatric disability preexisted her active duty service?

c)  If it is determined that an acquired psychiatric disability clearly and unmistakably preexisted service, is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting acquired psychiatric disability was not aggravated beyond the natural progression of the condition?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d)  If any diagnosed acquired psychiatric disability did not clearly and unmistakably preexist service, did it at least as likely as not (50 percent probability or greater) have its onset during service or is it otherwise related to service?

In rendering the above opinions, the examiner must specifically consider and discuss the following service treatment records (STRs):

i)  the June 1973 enlistment examination report,

ii)  the March 1976 treatment note where the Veteran reports being very nervous,

iii)  the August 1976 treatment note indicating complaints of extreme anxiety and nervousness, and

iv)  the September 1976 treatment note that indicates the Veteran is suffering from depression with complaints of fatigue and insomnia.

The examiner also is advised that the Veteran is competent to report her symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If her reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, readjudicate the issues remaining on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claims remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided with an appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




